DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-15 and the addition of new claims 16-20 filed August 29, 2022.  The examiner would like to note that the application number at the top of the pages of the claims and arguments filed on August 29, 2022 is incorrect.
Claim Objections
Claims 14 and 16-20 are objected to because of the following informalities:  
In regards to claim 14, lines 9 and 10, the phrase “and configured” should be changed to “and is configured,” and in lines 13 and 14, the phrase “when the flip cover opens or closes” should be changed to “when the flip cover is driven to open and close.”
In regards to claim 16, line 1, the phrase “further comprising” should be changed to “wherein” since claim 14 does not set forth any structure of the locking device, and in lines 4 and 5, the phrase “the flip cover is locked into a closed state” should be changed to “the flip cover is locked closed.”
In regards to claim 17, the claim should read as follows after the preamble: “furthering comprising a spring connected to the rocker, wherein the portion includes a driving shaft with an end that passes through a center of the gear, and wherein when the driving shaft rotates when powered by the power source, the gear and the eccentric drive both rotate.”
In regards to claim 18, line 1, the phrase “further comprising” should be changed to “wherein” since claim 14 does not set forth any structure of the locking device, and in line 2, the word “having” should be changed to “has” and the word “including” should be changed to “includes.”
In regards to claim 19, line 1, the phrase “further comprising” should be changed to “wherein” since claim 14 does not set forth any structure of the locking device, in line 5, the phrase “cover is locked” should be changed to “cover is locked by the locking device” for clarification, and in line 6, the phrase “the flip cover is released” should be changed to “the flip cover is released by the locking device” for clarification.
In regards to claim 20, line 3, the phrase “the flip cover actuation structure is mounted to the base” should be removed since this limitation is already recited in claim 14, and in line 7, the phrase “to open or to close” should be changed to “to open and to close.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 14, the relationship between the flip cover opening or closing, as recited in lines 13 and 14, and the rocker driving the clip cover to open and close, as recited in line 7, is unclear from the claim language.  It is understood that the flip cover is driven to open and close, and will be examined as such.  Since the claim recited in the lines preceding lines 13 and 14 the opening and closing of the flip cover in the positive, i.e. opening “and” closing, then the limitation of lines 13 and 14 must also positively recite the opening and closing versus the current language that recites this movement in the alternative, i.e. opens or closes.  The claim has been examined with the language set forth in the claim objection above.
In regards to claim 16, lines 4 and 5, the relationship between the “closed state” of the flip cover, as recited in claim 16, and the flip cover being “closed,” as recited in claim 14, is unclear from the claim language.  It is understood from the specification that the closed state is equivalent to the flip cover being closed, and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 17, line 3, it is unclear how the rocker shaft, which is component 532, has an end that passes through a center of the gear, when it is understood from the specification that the driving shaft 643 passes through the center of the gear, not the rocker shaft.  The claim will be examined as understood from the specification, and which is reflected by the claim objections above.
In regards to claim 17, the relationship between the “spring” recited in line 4 and the “spring” recited in line 2 is unclear from the claim language.  It is understood form the specification that the rocker is biased or connected to a singular spring, i.e. the spring of line 4 is equivalent to the spring of line 2, and will be examined as such.  See claim objections above.
In regards to claim 17, line 5, the relationship between the rotation of the driving shaft (see rejection in Paragraph 8 above), as recited in claim 17, and the powering of the portion by the power source, as recited in claim 14, is unclear from the claim language.  Since claim 17 sets forth that the portion includes the driving shaft and based on the specification, then the driving shaft must be rotated when powered by the power source, and will be examined as such.  See claim objections above.
In regards to claim 20, line 3, it is unclear how the limitation “the flip cover actuation structure is mounted to the base” further limits claim 14, since this limitation is already recited in claim 14.  It is suggested that this limitation be removed from claim 20.  See claim objections above.
In regards to claim 20, the relationship between the flip cover opening or closing, as recited in line 7 of claim 20, and the rocker driving the flip cover to open and close, as recited in line 7 of claim 14, is unclear from the claim language.  It is understood that the flip cover is driven to open and close, and will be examined as such.  Since claim 14 recites in the lines preceding lines 13 and 14 the opening and closing of the flip cover in the positive, i.e. opening “and” closing, then the limitation of claim 20 must also positively recite the opening and closing versus the current language that recites this movement in the alternative, i.e. opens or closes.  The claim has been examined with the language set forth in the claim objection above.
In regards to claims 15, 18, and 19, these claims are rejected under 35 U.S.C> 112(b) because they depend from claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya et al. (US-4530185).
In regards to claim 1, Moriya et al. discloses a flip cover actuation structure to actuate a flip cover 1, the flip cover actuation structure comprising: a locking device 3 to lock and release the flip cover; a rocker 28 to drive the flip cover to open and close (Col. 7, lines 13-30); and a driving device 4, 21, 23, B comprising a gear 23 and an eccentric device 54, a portion 4, 5, 6, 7 of the driving device being configured to rotate the gear and the eccentric device, wherein the gear drives the rocker (Col. 3, lines 34-43 and Col. 4, lines 36-40), and the eccentric device drives the locking device (Col. 6, lines 28-36), and wherein the gear is connected to the eccentric device by a drive shaft (the gear is connected to the eccentric drive by a drive shaft 47 and other components, such as components 48, 45a, 45, 43, 7, 4, 5, 6, 18, 20, 20a, and 21).
In regards to claim 11, Moriya et al. discloses that the rocker comprises a sector-shaped meshing portion (portion with teeth 28a, Figure 1) having teeth 28a to mesh with the gear.
In regards to claim 13, Moriya et al. discloses that the portion of the driving device includes a power source configured to rotate the gear, the driving shaft, and the eccentric drive (the portion 4, 5, 6, 7 including a motor that is a source of power to rotate the gear, the driving shaft, and the eccentric device).
In regards to claim 14, Moriya et al. discloses a flip cover assembly comprising: a flip cover 1; a base (body of the vehicle to which the flip cover or door is coupled via hinges 2); and a flip cover actuation structure comprising: a locking device 3 to lock and release the flip cover; a rocker 28 to drive the flip cover to open and close (Col. 7, lines 13-30); a driving device 4, 21, 23, B comprising a gear 23, an eccentric device 54, a power source 4, and a portion 5, 6, 7 of the driving device that connects the gear to the eccentric drive (connects the gear to the eccentric drive via other mechanical components, such as 21, 20a, 20, 18, 43, 45, 45a, 48, 47) and is configured to rotate the gear and the eccentric device when powered by the power source, wherein the gear drives the rocker (Col. 3, lines 34-43 and Col. 4, lines 36-40), and the eccentric device drives the locking device (Col. 6, lines 28-36), wherein the flip cover actuation structure is mounted on the base (mounted on the base or the body of the vehicle via the flip cover and hinges 2), and wherein the flip cover rotates with respect to the base when the flip cover is driven to open and to close (Col. 3, lines 34-43 and Col. 4, lines 36-54).  The examiner would like to note that the use of the flip cover assembly “for a refueling portion or charging port” is considered as an intended use recitation.
Allowable Subject Matter
Claims 2-10, 12, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims have been examined with the language set forth in the claim objections above.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention of claims 2, 7, 12, and 15-20.
In regards to claim 2, Moriya et al. (US-4530185) fails to disclose that the gear and the eccentric drive are disposed on the driving shaft opposite to one another and rotate with the driving shaft.  The examiner can find no motivation to modify the device of Moriya et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 7, Moriya et al. (US-4530185) fails to disclose that the locking device comprises a locking rod, a distal end of the locking rod being provided with a locking portion to lock the flip cover, and the eccentric device has a working portion configured to push the locking rod from a locked position to a released position and pull the locking rod from the released position to the locked position when the working portion contacts with the locking device.  The examiner can find no motivation to modify the device of Moriya et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 12, Moriya et al. (US-4530185) fails to disclose that the rocker comprises a rocker shaft disposed at a top of the sector-shaped meshing portion, with the rocker shaft being connected to the flip cover so that as the rocker shaft rotates, the flip cover opens or closes.  The examiner can find no motivation to modify the device of Moriya et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 15, Moriya et al. (US-4530185) fails to disclose that the locking device comprises a locking rod, with the locking rod being mounted on an outer side of a front side wall of the base and extends from a second proximal end to a first distal end, the first distal end of the locking rod is provided with a locking portion to lock the flip cover, and a second distal end of the flip cover is provided with a locking receiving portion configured to receive the locking portion of the locking rod.  The examiner can find no motivation to modify the device of Moriya et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 16, Moriya et al. (US-4530185) fails to disclose that the locking device includes a locking rod; and the flip cover includes a locking receiving portion that defines a locking hole, wherein when the locking rod is inserted into the locking hole, the flip cover is locked closed.  The examiner can find no motivation to modify the device of Moriya et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 17, Moriya et al. (US-4530185) fails to disclose that the portion includes a driving shaft with an end that passes through a center of the gear, and wherein when the driving shaft rotates when powered by the power source, the gear and the eccentric drive both rotate.  The examiner can find no motivation to modify the device of Moriya et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 18, Moriya et al. (US-4530185) fails to disclose that the locking device includes an elastic device, an eccentric device receiving portion, a locking portion, a sleeve rod, and a locking pin, wherein the sleeve rod is configured to support the elastic device, wherein the sleeve rod, the elastic device, and the eccentric receiving portion are adjacent to a first end of the locking device, wherein the locking portion and the locking pin are adjacent to a second end of the locking device, and wherein the eccentric receiving portion is configured to retain a portion of the eccentric device.  The examiner can find no motivation to modify the device of Moriya et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 19, Moriya et al. (US-4530185) fails to disclose that the locking device includes an eccentric device receiving portion; and the eccentric device includes a protrusion, wherein the protrusion is received in the eccentric device receiving portion when the flip cover is locked by the locking device, and the protrusion is not received in the eccentric device receiving portion when the flip cover is released by the locking device.  The examiner can find no motivation to modify the device of Moriya et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 20, Moriya et al. (US-4530185) fails to disclose that the base includes a groove, and a portion of the locking device is received in the groove such that the locking device can move along the groove when the flip cover is driven to open and to close.  The examiner can find no motivation to modify the device of Moriya et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
The examiner appreciates applicant’s amendments to the claims, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
In light of applicant’s further amendments to claim 14 and new claims 16-20, new claim objections and rejections under 35 U.S.C. 112(b) are set forth in the current Office Action.
Applicant's arguments filed August 29, 2022 regarding the rejections with Moriya et al. have been fully considered but they are not persuasive. Applicant is referred to the new interpretations of Moriya et al. applied to claims 1 and 14 in the current Office Action and made in light of applicant’s amendments to the claims.
Conclusion
35.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 24, 2022